Citation Nr: 0015584	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-42 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for right otitis 
media, to include the issue of whether the underlying rating 
decision of October 1990 became final. 

2.  Entitlement to a rating in excess of 10 percent for 
sinusitis with epistaxis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
November 1989.  

By an October 1990 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, granted service connection for sinusitis and 
assigned a 10 percent disability rating, effective November 
25, 1989.  The veteran perfected his appeal and in January 
1997, the Board of Veterans' Appeals (Board) remanded the 
veteran's claim for additional development.  In a February 
1999 supplemental statement of the case, the RO confirmed a 
10 percent rating for sinusitis with chronic epistaxis.

By a June 1998 rating decision, the RO, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen a claim concerning service connection for 
right otitis media.  The veteran perfected his appeal on this 
issue, which is also now before the Board. 

The Board further notes that on his Form 9, the veteran 
indicated that he wanted to testify at the RO before a member 
of the Board.  However, in a letter received by the RO in 
March 1993, the veteran indicated that he would be willing to 
testify before a local hearing officer instead of a Travel 
Board member.  The veteran testified before a local hearing 
officer in August 1993. 


FINDINGS OF FACT

1.  By an October 1990 rating decision, the RO denied service 
connection for right otitis media; the veteran was not 
provided written notice of this rating decision.

2.  Facially, neither the old or revised rating criteria for 
evaluating sinusitis with epistaxis is more favorable to the 
veteran's claim for increased rating.  

3.  For the period prior to October 7, 1996, the appellant's 
service-connected sinusitis with epistaxis was not of such 
severity as to be more closely analogous to a severe 
condition.

4.  For the period from October 7, 1996, the appellant's 
service-connected sinusitis with epistaxis has not resulted 
in any incapacitating episodes or more than six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision which denied service 
connection for right otitis media is not final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.103(f); 3.104(a), 
20.302(a) (1999).

2.  The criteria for a rating in excess of 10 percent for 
sinusitis with epistaxis, for the period prior to October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6510 
(as in effect prior to October 7, 1996); VAOPGCPREC 3-2000 
(April 10, 2000).  

3.  The criteria for a rating in excess of 10 percent for 
sinusitis with epistaxis, for the period from October 7, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6510 (as in 
effect prior to and from October 7, 1996); VAOPGCPREC 3-2000 
(April 10, 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
August 1989, the veteran sought outpatient for nasal 
congestion and persistent epistaxis. 

In January 1990, the veteran filed a claim concerning service 
connection for sinusitis (which he further characterized as a 
"bleeding nose").

In June 1990, the veteran underwent an examination for VA 
purposes, during which he complained of chronic epistaxis.  
There were no severe nasal obstructions.  Examination 
revealed that the veteran's nose dry and crusty with old 
blood on a little area on both sides of the septum.  The 
examiner diagnosed the veteran as having chronic epistaxis, 
consistent with intermittent sinusitis.  

By an October 1990 rating decision, the RO granted service 
connection for sinusitis with chronic epistaxis and assigned 
a 10 percent rating effective from November 1989.  By the 
same rating decision, the RO denied service connection for 
right otitis media. 

In a written statement filed in July 1991, the veteran sought 
an increase in his disability rating.  He had frequent nose 
bleeds, difficulty breathing, and congestion, and was being 
treated at the VA outpatient clinic in Boston.  

In March 1992, VA medical records were associated with the 
claims file.  These records reflect, in pertinent part, that 
in March 1990, the veteran sought outpatient treatment for 
recurrent bleeding from his right nostril.  An X-ray revealed 
no significant abnormality and the sinuses were clear.  No 
medication was prescribed and the veteran was advised to 
follow up in three months.  An undated outpatient treatment 
record indicates that the veteran sought treatment for 
recurrent nasal stuffiness and drainage, with daily epistaxis 
from the right nostril and occasional epistaxis from the 
left.  The veteran also reported having a right maxillary 
headache on and off.  The veteran had no general malaise or 
weight loss.  There was no fresh blood found in the veteran's 
nose.  He was referred to the ENT clinic.  

These records also reflect that the veteran sought treatment 
for chronic nosebleeds and nasal congestion in November 1991 
and December 1991.  X-ray of the veteran's paranasal sinuses 
taken in December 1991 revealed that both maxillaries were 
cloudy due to thickening of the mucous membrane.  There was 
also irregular thickening of the mucous membrane of both 
compartment of the frontal sinus.  The ethmoids and sphenoids 
were well aerated.  Turbinates were not unusually 
hypertrophied.  The veteran was prescribed Periactin, to be 
taken twice daily.  The veteran continued to seek treatment 
for these symptoms in February 1992 and in March 1992, when 
it was noted that the veteran's right nasal mucous was very 
boggy.  The veteran's prescription of Periactin was 
continued.

The veteran underwent a nose and throat examination for VA 
purposes in May 1992.  The veteran was noted to have 
gradually worsening chronic nasal congestion.  His symptoms 
were completely non-seasonal.  He also experienced 
intermittent bimaxillary headaches.  The veteran had been 
treated at a VA hospital and was currently taking Beconase 
spray, one spray in each nostril three times a day for the 
prior five months.  The veteran also took a variety of pills 
to treat upper respiratory symptoms.  However, he had 
experienced very little benefit from all of this treatment.  
He had no history of smoking.  Aggravating factors in his 
nasal symptoms included exposure to cold air and house dust.  
He had also had a two year history of cough, which was non-
productive, associated with some wheezing in the morning.  He 
denied any exercise intolerance.  Upon examination, the 
veteran's nasal membranes were erythematous and slightly 
engorged.  No structural abnormality was seen and the 
veteran's pharynx was normal.  Lung fields were clear and 
there were no wheezes, rales, or rhonchi.  

In January 1993, additional VA medical records were 
associated with the claims file, a number of which is 
duplicative of those summarized above.  The remaining records 
reflect, in pertinent part, that the veteran sought 
outpatient treatment for chronic sinusitis in June 1992.  
Examination revealed no exudate and the sinus was not tender.  
The veteran's sinusitis was assessed as being stable on 
medication.  A subsequent outpatient visit in June 1992 again 
noted that the veteran's sinusitis was stable.  The veteran 
underwent an allergy evaluation in June 1992, during which 
his history of nasal congestion and occasional nose bleeds 
was noted.  He reported that these symptoms were generally 
getting worse and were daily, year-round, and with no 
identified "seasonality." They were at times accompanied by 
frontal headaches.  Examination revealed the veteran's nose 
to have a narrow passage.  It was mildly erythematous and 
boggy.  Sinuses were nontender and examination of the pharynx 
was negative.  During an October 1992 outpatient visit, the 
veteran reported that he continued to have green nasal 
discharge daily.  The veteran was again prescribed Periactin 
and Beconase spray.  The veteran continued to seek treatment 
for these symptoms in November 1992 and December 1992, when 
the veteran was prescribed amoxicillin for his continued 
discomfort, blockage, and nasal discharge.  The veteran was 
told to return in one month.  On January 7, 1993, the veteran 
reported having much less puss and discomfort.  He was 
advised to return to the clinic in six weeks.  It does not 
appear that medications or antibiotics were prescribed.

In a February 1993 written statement, the veteran likened his 
symptoms to a "toothy ache type" pain.  

In an August 1993 letter, a VA physician at the West Roxbury 
VA Medical Center (VAMC) reported that the veteran had been 
treated for pansinusitis at the ENT clinic for the prior 
three years.  It was noted that this condition responded 
temporarily to antibiotics but then would relapse.  The 
physician concluded that surgical intervention might be 
necessitated.

In August 1993, the veteran testified before a local hearing 
officer at the RO.  He stated that at the time of the 
hearing, he was having a sinus attack.  This had resulted in 
puffiness under his eyes and a completely blocked up nose.  
The veteran was using saline spray and cyproheptadine 
(Periactin), but this had not been working.  When he blew his 
nose during a sinus attack, he would actually pass blood.  
The blood would be red, dark, and crusty.  The veteran 
reported that VA had advised that a surgical procedure might 
be necessary.  

The veteran's sinus condition would flare-up once in a while 
when he was working in a warehouse.  He had taken at least 
three weeks of time off in the prior two years due to his 
sinus symptoms.  The veteran would experience weekly 
headaches in conjunction with his sinus symptoms.  The 
symptoms would be more severe whenever he lay down to sleep.  
It was hard to sleep and breath at those times.  The pain was 
described as being like a toothache, centered in his facial 
bones and behind his eyes.  It felt like a thumb pushing in 
on his eyes and he would get fluid in his ears.  The symptoms 
did not appear to be affected by seasonal changes or when the 
pollen count was high.  The attack the veteran was 
experiencing was mild.  He could breath out of both sides of 
his nose, but one side was partially plugged.   

In September 1993, additional VA medical records were 
associated with the claims file.  A number of these records 
are duplicative of those summarized above.  The remaining 
records reflect, in pertinent part, that in May 1993, the 
veteran was seen in an outpatient setting and his history of 
chronic sinusitis was noted.  He reported, however, that his 
sinuses were much better.  The veteran felt well and had no 
complaints.  Examination revealed no sinus tenderness and his 
nose was not inflamed.  It was noted that the veteran's 
sinusitis was stable after amoxicillin, and that he was to 
continue on cycloheptadine.  In July 1993, the veteran 
reported that he still saw puss in the right side of his nose 
when he would get up in the morning.  Following an 
examination, the veteran was continued on Periactin.  

The veteran underwent a nose and sinuses examination for VA 
purposes in October 1993.  The veteran complained of 
headaches over the nose, difficulty in breathing, and 
occasional nose bleeds.  Examination of the external nose was 
normal.  The nasal vestibule was slightly narrower on the 
right side.  The right nasal cavity was narrowed.  The nasal 
septum was deviated to the right side.  There was mucus in 
the right floor of the nose.  The inferior nasal turbinate 
was enlarged and hypertrophied, the middle meatus contained 
some mucoid pus on the right side and the middle turbinate 
was hypertrophied and showed congestion.  The sphenoethmoid 
recess, olfactory area, and superior turbinates were not 
visualized.  It was noted that sinus X-rays taken indicated 
that his maxillary sinuses, frontal sinuses, and sphenoid 
sinuses were clear.  

In a January 1995 written statement, the veteran again 
asserted that his sinus problem had worsened.

In February 1995, additional VA medical records were 
associated with the claims file.  These files reflect, in 
pertinent part, that the veteran continued to seek treatment 
for chronic rhinosinusitis in January 1994.  A CT scan of the 
sinuses revealed well aerated and clear paranasal sinuses 
with no evidence of air-fluid levels.  There was minimal 
mucoperiosteal thickening seen, involving the ethmoid 
sinuses.  The underlying body structures were intact.  The 
veteran again sought outpatient treatment for his chronic 
sinusitis symptoms in April 1994.  Examination revealed the 
sinuses to be nontender.  It does not appear that the veteran 
was prescribed any medications for his sinusitis.  These 
records also do not reflect that the veteran sought treatment 
thereafter for symptoms of his sinusitis, through January 
1995.

In a December 1996 letter, the veteran's representative asked 
the RO to revisit the issue of service connection for otitis 
media.  

In January 1997, the Board remanded the veteran's claim for 
increased rating for additional development.

In September 1997 and November 1997, additional VA medical 
records were associated with the claims file.  These records 
do not reflect any complaints of or treatment for the 
veteran's service connected sinusitis.

Subsequently, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that in December 1997, the veteran underwent an ear 
disease examination, during which it was noted that his nasal 
septum had an "S" shaped deviation.  Septal congestion and 
turbinate mucosa were also observed.  

By a June 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to "reopen" 
the veteran's claim concerning service connection for right 
otitis media.  By the same rating decision, the RO confirmed 
the 10 percent rating for sinusitis with epistaxis.    

The veteran underwent another examination for VA purposes in 
September 1998.  He continued to complain of chronic, right 
sided nasal stuffiness with intermittent fullness in the 
right side of his face with episodic right epistaxis.  
Aggravating factors included cold air and very heavy exposure 
to dust.  The veteran was currently taking no medication.  He 
had never smoked.  The veteran reported that none of the 
Beconase, antibiotics, and saline nasal sprays he had been 
prescribed had had any effect on his symptoms, and he had not 
returned to VA for follow up.  Upon examination, pharyngeal 
membranes and structures were normal.  The nasal membranes 
were slightly engorged and the septum was deviated to the 
right.  There were thick, purulent secretions in both nares.  
There was no tenderness over his sinuses.  

In a supplemental statement of the case, the RO confirmed the 
10 percent rating for sinusitis with epistaxis.  

II.  Analysis

A.  Whether the October 1990 rating decision denying 
service connection for right otitis media was final

Pertinent federal regulations provide as follows:

(f) Notification of decisions.  The 
claimant or beneficiary and his or her 
representative will be notified in 
writing of decisions affecting the 
payment of benefits or granting relief.  
All notifications will advise the 
claimant of the reason for the decision; 
the date the decision will be effective; 
the right to a hearing subject to 
paragraph (c) of this section; the right 
to initiate an appeal by filing a Notice 
of Disagreement which will entitle the 
individual to a Statement of the Case for 
assistance in perfecting an appeal; and 
the periods in which an appeal must be 
initiated and perfected (See part 20 of 
this chapter, on appeals).  Further, any 
notice that VA has denied a benefit 
sought will include a summary of the 
evidence considered. 

38 C.F.R. § 3.103(f) (1999).

(a) A decision of a duly constituted 
rating agency or other agency of original 
jurisdiction shall be final and binding 
on all field offices of the Department of 
Veterans Affairs as to conclusions based 
on the evidence on file at the time VA 
issues written notification in accordance 
with 38 U.S.C. 5104.  A final and binding 
agency decision shall not be subject to 
revision on the same factual basis except 
by duly constituted appellate authorities 
or except as provided in § 3.105 of this 
part. 

38 C.F.R. § 3.104(a) (1999).

(a) Notice of Disagreement.  Except in 
the case of simultaneously contested 
claims, a claimant, or his or her 
representative, must file a Notice of 
Disagreement with a determination by the 
agency of original jurisdiction within 
one year from the date that that agency 
mails notice of the determination to him 
or her.  Otherwise, that determination 
will become final.  The date of mailing 
the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed. 

38 C.F.R. § 20.302(a) (1999).

The record in this case does not show that the veteran 
received written notice of the denial of service connection 
for right otitis media following the October 1990 rating 
decision.  There is of record a computer generated form dated 
in October 1990 that authorized a 10 percent rating for the 
sinusitis.  It was noted both in computer printed writing and 
in a handwritten note that a dictated letter was required.  
The computer printed writing contained information to the 
effect that a letter was required because of a potential 
adverse rating.  The claims folder does not contain a 
dictated letter or otherwise indicate that such letter was 
forwarded to the veteran in the usual course of business.  
Therefore, the October 1990 decision was not final as to the 
issue of service connection for right otitis media on a 
direct basis.  As detailed in the Remand section below, the 
veteran's claim must be considered on a de novo basis. 

B.  Rating in excess of 10 percent for sinusitis with 
epistaxis.

The veteran's claim concerning a rating in excess of 10 
percent for sinusitis with epistaxis is well grounded.  A 
claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran asserts 
that the symptoms of his sinusitis with epistaxis are worse 
than evaluated by the RO and thus he has stated a well-
grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the RO has obtained pertinent medical 
records, and has afforded the veteran several VA examinations 
and a local hearing.  The RO has fulfilled its duty to 
assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2 (1999).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The veteran's service-connected sinusitis with epistaxis 
disability has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6510.  Under this criteria, in effect prior 
to October 7, 1996, a noncompensable evaluation was warranted 
for mild or occasional symptoms or for X-ray manifestations 
only.  A 10 percent evaluation was warranted for moderate 
chronic sinusitis manifested by a discharge, crusting or 
scabbing and infrequent headaches.  A 30 percent evaluation 
required severe sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent rating was awarded for post operative symptoms, 
after radial operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97 Diagnostic Code 6510 (as in 
effect prior to October 7, 1996).

Effective October 7, 1996, sinusitis is to be evaluated under 
the General Rating Formula for Sinusitis.  The new criteria 
provide that a noncompensable evaluation is warranted where 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted for following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note which follows these provisions 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Codes 6510 (as in effect from 
October 7, 1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.

The Court has held that unlike claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following 
the initial grant of service connection.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  Prior to January 
7, 1993, the veteran's VA treatment records indicate that he 
was treated repeatedly for thickening and boggy mucous 
membrane, headaches and chronic epistaxis.  However, the 
record does not establish that the sinusitis was manifested 
by frequently incapacitating recurrences.  There is no 
mention in the record that the sinusitis incapacitated the 
veteran at any time during the period involved in this 
appeal.  Prior to the change of the regulation, the sinusitis 
appears to have been of such severity that it required 21 
days of antibiotic therapy in December 1992.  There is no 
other mention in the records of antibiotic treatment being 
prescribed.  In fact, beginning with the veteran's outpatient 
visit of January 7, 1993, the medical evidence reflects a 
marked and steady improvement.  During the January 1993 
visit, the veteran reported that he was having much less pus 
and discomfort.  No sinus tenderness or nose inflammation was 
found in May 1993, and he was assessed as being stable on 
medication as of July 1993.  His sinuses were nontender in 
April 1994, and there is no record of any outpatient visits 
from May 1994 to the date of the regulation change in October 
1996.  The Board finds that the veteran did not meet the 
criteria for severe sinusitis under the old criteria.   

Moreover, a rating in excess of 10 percent is not warranted 
for the period from the change in the regulations.  There are 
no relevant VA outpatient treatment records concerning 
sinusitis from October 1996.  When examined by the VA in 
December 1997, the veteran reported that he still had 
congestion and headaches.  On examination of the nose, there 
was congestion of the septal and turbinate mucosa.  The 
record does not establish any incapacitating episodes of 
sinusitis or more than six non-incapacitating episodes per 
year characterized by headaches, pain and purulent discharge.  
Therefore, a 10 percent rating, and no greater is warranted 
for the veteran's service connected sinusitis with epistaxis 
under the revised regulations from the date such regulation 
was made effective.  

In deciding this claim, the Board has considered VAOPGCPREC 
3-2000 (April 10, 2000) which requires that the Board 
initially determine whether it is clear, from a facial 
comparison, that one version of the applicable Diagnostic 
Code is more favorable to the veteran than the other.  If 
not, both criteria must be separately applied to determine 
which is more favorable.  In this case, both the old and new 
criteria were considered as it is not facially clear which is 
more advantageous to the veteran.


ORDER

As the veteran's claim of entitlement to service connection 
for right otitis media is not final, the appeal is granted to 
this extent only, subject to the following remand directions 
of the Board.

Entitlement to a rating in excess of 10 percent for sinusitis 
with epistaxis, for the period prior to October 7, 1996 is 
denied.

Entitlement to a rating in excess of 10 percent for sinusitis 
with epistaxis, for the period from October 7, 1996 is 
denied.


REMAND

As noted above, the Board has concluded that the October 1990 
rating decision denying service connection for right otitis 
media (on a direct basis) is not final, as the veteran did 
not receive written notice.  

The Board further notes that in a written statement dated in 
December 1996, the veteran's representative raised the claim 
concerning service connection for right otitis media, as 
secondary to the veteran's service connected sinusitis 
condition.  By rating action in June 1998, the RO issued a 
rating action in which it was determined that there was no 
medical evidence of a relationship between the otitis media 
noted in 1990 and the service connected sinusitis.  A notice 
of disagreement to this rating action was filed the following 
month.  A Supplemental Statement of the Case on the issue of 
service connection for right otitis media, on a secondary 
basis should be issued, and the veteran should be provided 
with the opportunity to file a substantive appeal with regard 
to this matter.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  In addition, a Supplemental Statement of the 
case on service connection for right otitis media on a direct 
basis should be issued, and the veteran and his 
representative should be provided with the opportunity to 
present any additional argument with regard to this matter..

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should issue the veteran a 
Supplemental Statement of the Case on the 
claim concerning entitlement to service 
connection for right otitis media, on a 
direct basis or as secondary to the 
service connected sinusitis with 
epistaxis disability.  The veteran and 
his representative should be given the 
opportunity to respond.  The veteran 
should be advised of the need to file a 
timely substantive appeal if he wishes 
the Board to consider the issue of 
secondary service connection.

Thereafter, the claim should be returned to the Board for 
continuation of appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

